Citation Nr: 1418690	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for concussion (or residuals thereof).  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for scar of the left side of the face.  

7.  Entitlement to service connection for sciatica of the right lower extremity, claimed as secondary to back disability.  

8.  Entitlement to service connection for sciatica of the left lower extremity, claimed as secondary to back disability.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.  

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  The hearing transcript is of record.  The record in this case includes the physical claims file as well as electronic records in Virtual VA.  
 
The Board notes that the scar claim as developed at the RO level was characterized as scar on the right side of the head.  In hearing testimony before the undersigned, however, the Veteran clarified that the claimed scar was on the left side of the head.  The Board has recharacterized the claim accordingly.  

The issues of entitlement to service connection for headaches, hearing loss, tinnitus, scar on the left side of the head, sciatica of the right lower extremity, sciatica of the left lower extremity, and the reopened claims of entitlement to service connection for a back disability and residuals of concussion, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back disability was denied in a rating decision issued in February 2000; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received since the expiration of the appeal period for the prior claim for service connection for a back disability includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

3.  The claim of entitlement to service connection for concussion was denied in a rating decision issued in February 2000; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.

4.  The evidence received since the expiration of the appeal period for the prior claim for service connection for concussion includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for concussion.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for concussion. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the evidence currently of record is sufficient to reopen the claims for service connection for a back disability and concussion.  Therefore, no further development is required before the Board reopens these claims.


II.  New and Material Evidence to Reopen Claims for Service
Connection for a Back Disability and Concussion

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

The Veteran seeks to reopen his claims for service connection for back disability and concussion residuals.  These claims were previously denied by the RO in February 2000.  The Veteran was notified of the denials by a letter dated in March 2000.  The Veteran did not timely appeal that decision as to those claims, and no pertinent evidence was received within the one-year appeal period.  38 C.F.R. § 19.32 (2013).

Those denials were based on absence of findings of concussion in service, and absence of findings of back disability on service separation.  Service records were noted to show stiches on the left side of the head but no record of concussion, and a few treatments for complaints of back pain without specific back disability found in treatment records, upon service separation, or for years post service.  

Since the February 2000 last prior final denials of these claims, the Veteran has presented testimony before the undersigned at his February 2012, supporting his having suffered a concussion in service from the same blow to the head that resulted in stiches on the left side of his head, and supporting his having had back pain since service when he had a hard parachute landing on an airport runway.  He testified to headaches from service, and treatment or hospitalization in service for his back and treatment since then over the years for his headaches and his back.  The Veteran did not make these assertions prior to the last prior denial of his claims in February 2000.  

The credibility of the Veteran's testimony is presumed for purposes of reopening the claims.  Justus.  The Veteran's testimony is not cumulative or redundant of the evidence previously of record.  Moreover, the testimony relates to unestablished facts necessary to substantiate the claims for service connection for a back disability and concussion.  Accordingly, the Veteran's testimony is new and material as to both claims, and reopening of the claims is in order.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for a back disability is granted.

New and material evidence having been received, reopening of the claim for service connection for concussion residuals is granted.



REMAND

Remand is in order for all the remanded claims for service connection, based on the necessity of examinations to address the medical questions underlying the claims.  Such examinations have yet to be afforded the Veteran in furtherance of the claims.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  As briefly explained below, all of these criteria are met for each of the remanded claims.  

The Veteran's lay statements, including in testimony before the undersigned, may serve to support a claim for service connection, or a claim for increased evaluation, by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  Sufficient basis to impeach the credibility of the Veteran's assertions in this case is not shown as would eliminate the need to further develop the claims.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (addressing factors to be considered when weighing credibility of evidence).  Such further development in this case includes obtaining examinations in furtherance of the claims.  McLendon.

Headaches and Concussion Residuals

In testimony before the undersigned, the Veteran asserted that he had a history headaches ever since being struck on the left side of the head by a metal helmet that was thrown at him in service by a fellow soldier as a joke.  The Veteran's service treatment records do reflect that the Veteran received stiches to the left side of the head, with those sutures removed in July 1976.   The Veteran further expressed a belief that he was concussed (had a concussion) when he suffered this blow to the head in service.  

A history of ongoing headaches in service - distinct from headaches documented in service treatment records as associated with acute treatment for viral-type syndromes - or of continuing headaches from service, is not reflected in service treatment or examination records, or in post-service treatment records.   

The Veteran's recent medical records reflect a long-term history of drug and alcohol abuse, with AtlantiCare Regional Medical Center records as recently as September 2011 reflecting discussion with the Veteran concerning alcohol and tobacco cessation.  

A June to July of 1999 VA substance abuse rehabilitation record reflects a 34-year history of alcohol abuse and a 23-year history of cocaine abuse, with the Veteran having thrice previously undergone substance abuse rehabilitation.  That hospitalization record noted that the Veteran had headaches associated with his having lost his prescription glasses.  (The glasses' replacement was facilitated during that hospitalization.)  

It is unclear from the record whether the Veteran has recurrent headaches distinct from any associated with alcohol or tobacco or other substance abuse or visual impairment.  

An October 2011 AtlantiCare record noted pulmonary x-rays reflecting "prominent emphysema with large bullous changes in the left upper lobe."  Thus, the possibility is also presented of chronic headaches associated with carbon dioxide buildup due to emphysema.  

A VA examination to address the Veteran's headaches and asserted residuals of concussion is warranted based on testimony of headaches since a head injury in service, and based on  service medical documentation of head injury.  The Veteran is competent to address his current and past experiencing of headaches.  Jandreau.  He has yet to be afforded an examination for this purpose.  

Because central neurological disability is potentially implicated with the Veteran's asserted ongoing headaches, examination addressing claimed concussion or residuals of concussion is also warranted.  

Upon VA examination, potential intercurrent causes of current central neurological symptoms or dysfunctions should also be considered, including not only status post concussion, but also myocardial disabilities or circulatory impairment, chronic obstructive pulmonary disease/ emphysema, and any disability associated with the Veteran's long history of alcohol, tobacco, and cocaine abuse.  

Hearing Loss and Tinnitus

In claims submitted in April 2010, the Veteran asserted that he had hearing loss and tinnitus that was due to parachuting in the military (including airplane noise) as well as exposure to small arms fire in jungle training in Panama.  

Service treatment records do reflect parachuting activities in service.  Service examinations do not document hearing loss, with audiometric examination findings in service not meeting criteria for hearing loss.  The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service personnel records have not been obtained.  They should be, potentially to shed light on asserted in-service activities including parachuting and jungle training.  

In his hearing before the undersigned, the Veteran testified that he noted hearing difficulty around the end of 1977 or the beginning of 1978, and asserted that his tinnitus began prior to service separation.  He further asserted that he had received some treatment for ear aches post service, including at Marlboro General Hospital in North Carolina between 1979 and 1980.  

A VA examination to address the Veteran's hearing loss and tinnitus is in order, based on asserted current hearing loss and tinnitus since service, and activities in service which may potentially have caused these disabilities.  The Veteran's assertions of ongoing symptoms indicate the possibility of a link to service.  The Veteran has not been afforded an examination to address these issues.  

Head Scar

The Veteran's appealed claim is for a scar on the right side of the head.  However, the Veteran clarified at his hearing before the undersigned that this was in error, and in fact the claim was for a scar on the left side of the head.  As noted above, the Veteran asserts that he suffered injury when a fellow solder threw a metal helmet at his head.  A September 1976 treatment record documents removal of stiches to the left side of the head and thus supports the potential existence of a residual scar.  A VA examination to address any current scar on the left side of the head as related to service is warranted, based on asserted current scar residuals and evidence of in-service injury potentially resulting in scar.  Such an examination has not yet been provided.  

Back Disability, and Sciatica of the Right and Left Lower Extremities

The Veteran testified that he had a parachute jump in service where he landed hard on an airport runway while stationed at Fort Bragg, South Carolina.  He asserted that he was then taken by ambulance to Moncrief Army Hospital.  Service treatment records reflect treatment in March 1976 and April 1976 for low back pain.  X-rays of the lumbosacral spine in April 1976 were normal.  

The Veteran testified to having performed 57 parachute jumps in service.  These jumps may potentially be related to some current back disability, and the Veteran has testified to having seen various doctors over the years for his back.  

A May 2012 private thoracolumbar x-ray evaluation within AtlantiCare Regional Medical Center records reveals mild, multilevel degenerative disk disease and spondylosis, as well as an upper thoracic spine that is mildly convex to the right.   

The Veteran's claims of sciatica to the left and right low extremities are intertwined with the claim for service connection for a back disability, and should be addressed upon remand examination addressing the back and any associated neuropathy.  

In furtherance of all the Veteran's remanded claims, other private records not yet obtained but addressed in the Veteran's testimony should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  

2.  An attempt should be made to obtain the Veteran's service personnel records.  

3.  Records of any hospitalization at the Moncrief Army Hospital should be sought for the Veteran's reported hospitalization following a parachute incident involving injury to his back, possibly in the spring of 1976, or around March 1976.  

4.  With appropriate assistance and authorization from the Veteran, efforts should be made to obtain any post-service VA and private records not yet obtained, including records from the Marlboro General Hospital in North Carolina between 1979 and 1980; records of treatment by a family doctor, C.A. Kenny (spelling?) in South Carolina from 1978 to 1982; records of treatment at the Jewish Medical Center in Brooklyn, New York, between 1982 and 1985; and records from AtlantiCare Health Plex in Atlantic City, New Jersey, beginning around 1985.  

5.  Any unobtained records from VA including from the Coatesville VAMC and the Lebanon VAMC, and any unobtained private records from  AtlantiCare Regional Medical Center and/or Health Plex, Atlantic City, New Jersey, should also be sought with appropriate assistance and authorization.  

6.  Thereafter, afford the Veteran a VA central neurological examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed headaches and residuals of concussion.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any headache disability present at any time during the period of the claim, and for any residuals of concussion present at any time during the period of claim, the examiner should provide, separately for each such disability identified, an opinion addressing whether there is a 50 percent or greater probability that the disability originated in the Veteran's service from July 1974 to August 1977, including from a blow to the left side of the head reportedly from a thrown metal helmet for which the Veteran received stiches, as documented in a September 1976 service treatment record for the removal of stiches from the left side of the head.  

For these opinions, the examiner is to consider the Veteran's statements as well as the record as a whole, inclusive of service and post-service records.  In so doing, the examiner should consider the possibility of other causes of any headaches or other central neurological disability, inclusive of conditions well-documented in the record:   prominent emphysema with large bullous changes in the left upper lobe, cardiovascular disease, decades-long alcohol and cocaine abuse, long-term tobacco use, and loss of prescription glasses.

7.  Afford the Veteran an examination addressing his claimed hearing loss and tinnitus.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any hearing loss and any tinnitus present during the period of the claim, the examiner should provide separate opinions addressing whether there is a 50 percent or greater probability that the disability originated in service or is otherwise etiologically related to the Veteran's active service from July 1974 to August 1977.  For these opinions, the examiner should review any pertinent service and post-service records, consider the Veteran's own statements, and consider the Veteran's asserted noise exposures both in service and post service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

8.  Afford the Veteran appropriate orthopedic and neurological examinations addressing his claimed back disability and left and right lower extremity sciatica.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.  Any indicated studies should be performed.

For any back disability, right lower extremity sciatica, and left lower extremity sciatica found to be present during the period of the claim, an examiner should provide separate opinions addressing whether there is a 50 percent or greater probability that the disability originated in service or is otherwise etiologically related to the Veteran's active service from July 1974 to August 1977.  

For the right lower extremity and left lower extremity sciatica (if found to be present during the claim period), an examiner should also provide separate opinions addressing whether there is a 50 percent or greater probability that the sciatica was caused or aggravated (permanently increased in severity) by a back disability which itself originated in service or is otherwise etiologically related to service.  

For all these opinions, the examiners should review any pertinent service and post-service records, consider the Veteran's own statements, and consider the Veteran's asserted injury or damage to the back parachute jumping in service.  Also consider potential post-service causes of these claimed disabilities.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

9.  The RO or the AMC should also undertake any other development deemed appropriate.

10.  Then, the RO or the AMC should readjudicate the remanded issues.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


